IN THE SUPREME COURT OF IOWA


                              No. 12 / 04-1373

                            Filed March 17, 2006


IN RE THE DETENTION OF ANTHONY S. BETSWORTH.

ANTHONY S. BETSWORTH,

      Appellant.



      Appeal from the Iowa District Court  for  Cherokee  County,  Frank  B.
Nelson, Judge.

      Individual  committed  as  a  sexually   violent   predator   appeals.
AFFIRMED.

      Mark Smith, First Assistant  State  Public  Defender,  and  Steven  L.
Addington, Assistant State Public Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall and  Denise  A.
Timmins, Assistant Attorneys General, for appellee, State of Iowa.

TERNUS, Justice.
      The appellant,  Anthony  Betsworth,  suffers  from  an  organic  brain
disorder characterized by hypersomnolence (excessive  sleeping),  compulsive
hyperphagia (excessive food intake), and abnormally uninhibited  sex  drive.
He appeals from his commitment as a sexually  violent  predator  under  Iowa
Code chapter 229A (2003) on several grounds.  Principally,  he  contends  he
is not amenable to sex offender treatment,  and  therefore,  his  commitment
under chapter 229A is contrary to the terms of  that  statute  and  violates
his right to due process of law.  Finding no basis for reversal,  we  affirm
the judgment of commitment.
      I.  Background Facts and Proceedings.
      Until the summer of 2000, Anthony Betsworth displayed  no  significant
mental problems.  He was  married,  had  a  daughter,  and  participated  in
normal life activities.  But in July 2000,  a  significant  change  abruptly
came over Betsworth.  He began experiencing hypersomnia,  sleeping  multiple
days at a time.  He also exhibited  hyperphagia,  eating  excessively.   And
finally, he began showing a much heightened degree of sexual expression  and
sexual interest.  After he began exposing himself in public,  Betsworth  was
civilly committed in August 2000  as  “seriously  mentally  impaired”  under
Iowa Code chapter 229, Iowa’s civil  commitment  statute  for  the  mentally
ill.
      During  his  confinement  in  a  secure  facility,  Betsworth   became
increasingly sexually aggressive, grabbing female staff, rubbing  his  groin
against  them,  and  grabbing  at  their  breasts  and  crotch.    Betsworth
frequently masturbated in front  of  others  and  verbally  assaulted  them,
asking questions of a sexual nature and  asking  for  sexual  favors.   When
told to stop these  inappropriate  behaviors,  he  showed  little  response,
often laughing.  In October 2001, Betsworth was convicted of simple  assault
as a result of his conduct on the locked ward.
      Betsworth was placed in a transitional unlocked facility in 2002.   In
January of that year, a staff member found  him  having  sexual  intercourse
with a female patient who lacked the ability to consent.  This incident  led
to Betsworth’s conviction for assault with intent to  commit  sexual  abuse.
Although he spent some time in jail, he was eventually placed on probation.
      Shortly after his release from jail, Betsworth grabbed an employee  in
the Woodbury County clerk of court office, pressing his genitalia  into  her
buttocks.  He then grabbed her buttocks and  shoulders,  pressing  her  into
the counter so she could not move.  Betsworth was charged and  convicted  of
simple assault for this incident.  His prior probation was revoked,  and  he
was sent to prison.
      The State subsequently filed a petition to have Betsworth committed as
a sexually violent predator, which culminated in a jury trial on August  11,
2004.  After the jury found him to  be  a  sexually  violent  predator,  the
respondent was committed by the court to the custody of  the  department  of
human services (DHS) “for control, care, and treatment until  such  time  as
his mental abnormality has so changed that he is safe  to  be  placed  in  a
transitional release program or discharged.”
      II.   Issues on Appeal.
      Betsworth raises several issues on appeal: (1) chapter 229A  does  not
apply to a person who suffers from a physiological mental defect and who  is
not amenable to  sex  offender  treatment;  (2)  chapter  229  provides  the
exclusive procedure for the involuntary commitment of mentally ill  persons;
(3) there was insufficient evidence to support the jury’s  verdict  that  he
was a sexually violent predator because  his offenses were not  “predatory”;
and (4) his commitment under chapter 229A violates  his  statutory  and  due
process rights to meaningful treatment. We will  first  address  Betsworth’s
arguments concerning the applicability of chapter 229A to a  person  in  his
condition, then his challenge  to  the  sufficiency  of  the  evidence,  and
finally his right-to-treatment claims.
      III. Applicability of Chapters 229A and 229.
      A. Standard of review.  We review  Betsworth’s  claims  regarding  the
interpretation of chapter 229A and chapter 229 for the correction of  errors
of law.  See In re Detention of Cubbage, 671 N.W.2d 442,  444  (Iowa  2003).
In interpreting these statutes, our primary goal is to give  effect  to  the
intent of the legislature.  See State v.  Iowa  Dist.  Ct.  for  Black  Hawk
County, 616 N.W.2d 575, 578 (Iowa 2000).  That intent is  gleaned  from  the
language of “‘the statute as a whole, not from a particular  part  only.’  ”
State v. Iowa Dist. Ct. for Monroe County, 630 N.W.2d 778, 781  (Iowa  2001)
(citation omitted); accord In re Detention of Swanson, 668 N.W.2d 570,  574
(Iowa 2003).  Because we presume the legislature intends  “  ‘[a]  just  and
reasonable result,’ ” we interpret statues to avoid  impractical  or  absurd
results.  Iowa Dist. Ct. for Black Hawk County, 616 N.W.2d at 578  (citation
omitted); accord In re Detention of Swanson, 668 N.W.2d at 574.
      B.  Evidentiary record.  Before we discuss the  applicability  of  the
civil commitment procedures set forth in chapters 229A and  229,  we  review
the  testimony  at  trial  concerning  the  nature  of  Betsworth’s   mental
condition and the prospects for treatment.
      The State presented the testimony of  Dr.  Dennis  Doren,  a  licensed
psychologist with extensive experience working with  sex  offenders.   Based
on a short interview with the respondent and a review  of  the  respondent’s
records, Dr. Doren concluded Betsworth suffered from  an  organically  based
problem,  in  other  words,  a  physiological  abnormality  of  the   brain.
Although Dr. Doren found it  difficult  to  place  a  label  on  Betsworth’s
condition,  the  doctor  was  certain  it  was  real.   The  witness  opined
Betsworth’s condition was acquired or congenital or both.
      Dr.  Doren  believed  Betsworth’s   symptoms   revealed   very,   very
significant volitional and emotional capacity problems.   He  explained  the
term “volitional capacity” has to do with the process  of  making  decisions
about one’s  behavior.   “Emotional  capacity”  refers  to  the  ability  to
demonstrate a concern for others.  Due to these  problems,  Betsworth  would
have  serious  difficulty  controlling  his  behavior,  according  to   this
witness.  Dr. Doren also believed Betsworth’s condition predisposed  him  to
commit sexually violent offenses.
      Finally, the doctor discussed his risk assessment of  Betsworth.   Dr.
Doren employed three actuarial assessments in which Betsworth scored in  the
high-risk category on two and in the moderate-risk category  on  the  third.
The  witness  noted  Betsworth  had  not  participated  in  a  sex  offender
treatment program, and the  treatment  the  respondent  had  been  receiving
under his chapter 229 commitment had not been  successful  in  lowering  the
risk of another offense.  The final circumstance considered  by  the  doctor
was the fact that despite Betsworth’s institutionalization,  the  respondent
continued to offend within a controlled environment.  Based upon  all  these
factors, Dr. Doren opined that Betsworth was at a high risk to reoffend.
      A staff member who had been assaulted twice  by  the  respondent  also
testified.  She said that on both occasions, Betsworth  laughed  and  showed
no remorse for his  actions.   A  correctional  counselor  from  the  Newton
Correctional Facility, where Betsworth was confined at the  time  of  trial,
gave similar testimony.  This witness  testified  the  respondent  could  be
disciplined every day for sexually inappropriate comments  or  for  exposing
himself, “but it’s gotten to the point where nobody takes  any  disciplinary
action on him because it doesn’t mean  anything.”   Instead,  Betsworth  has
been placed in lock-up, and his contact with female staff members  has  been
limited due to his inability to control himself.
      Betsworth called Dr. Jason Smith,  the  administrator  for  the  civil
commitment unit for sexual offenders in Cherokee,  to  testify.   Dr.  Smith
described the  various  treatment  modalities  available  at  the  facility,
including cognitive therapy, relapse  prevention,  individual  therapy,  and
medication management.  The witness acknowledged that, from the  record,  it
appeared the respondent would probably not benefit greatly from  traditional
cognitive therapy.  Therefore, he concluded, “[w]e would probably  use  more
of  the  behavioral  components”   in   treating   Betsworth.    Dr.   Smith
acknowledged it  seemed  the  respondent  would  have  difficulty  in  group
therapy, but stated he could not say for sure until he actually saw how  the
respondent would manifest his symptoms in that setting.  Finally, Dr.  Smith
stated  that  all  treatment,  including  medication  management,  would  be
individualized for the respondent.
      C.  Applicability of chapter 229A.  Betsworth claims chapter 229A does
not apply to a person who suffers from a physiological mental defect and  is
not amenable to sex offender treatment.  We begin with  a  brief  review  of
the pertinent provisions of chapter 229A.
      Iowa Code chapter 229A sets up “a civil commitment procedure  for  the
long-term care and treatment of the sexually violent predator.”   Iowa  Code
§ 229A.1, para. 2.  The statute defines a “sexually violent predator” as


      a person who has been convicted of or charged with a sexually  violent
      offense and who suffers from a  mental  abnormality  which  makes  the
      person likely  to  engage  in  predatory  acts  constituting  sexually
      violent offenses, if not confined in a secure facility.

Id. § 229A.2(11).  A “mental  abnormality”  is  “a  congenital  or  acquired
condition affecting the emotional or volitional capacity  of  a  person  and
predisposing that person to commit sexually violent  offenses  to  a  degree
which would constitute a menace to the health and safety of others.”  Id.  §
229A.2(5).  This definition places  no  limitation  on  the  nature  of  the
condition that may qualify as a “mental abnormality.”  See In  re  Detention
of Barnes, 689 N.W.2d 455,  458-59  (Iowa  2004)  (holding  “the  types  of
conditions that can serve  to  establish  a  ‘mental  abnormality’  are  not
limited  to  certain  recognized  diagnoses”).   Thus,  the   term   “mental
abnormality” appears to include an  organic  condition  such  as  that  from
which  Betsworth  suffers,  provided   the   condition   meets   the   other
requirements of the statutory definition of “mental abnormality.”   See  id.
(“What is important is  that  the  statute  requires  the  condition  to  be
congenital or acquired and to affect the emotional  or  volitional  capacity
of the person subject to commitment.”).
       Betsworth  claims,  however,   that   the   definition   of   “mental
abnormality” cannot be read so broadly.  He relies on section 229A.1,  which
states in part:


            The general assembly finds that a small but extremely  dangerous
      group of sexually violent predators exists which is made up of persons
      who do  not  have  a  mental  disease  or  defect  that  renders  them
      appropriate  for  involuntary  treatment  pursuant  to  the  treatment
      provisions for mentally ill persons  under  chapter  229,  since  that
      chapter is intended to provide short-term treatment  to  persons  with
      serious mental disorders and then return them to  the  community.   In
      contrast to persons appropriate for  civil  commitment  under  chapter
      229, sexually violent predators generally have antisocial  personality
      features that are unamenable  to  existing  mental  illness  treatment
      modalities and that render them likely to engage in  sexually  violent
      behavior.

Iowa Code § 229A.1, para. 1 (emphasis added).  Based  on  these  legislative
findings, the respondent contends that persons who “have  a  mental  disease
or defect” that causes their behavior are appropriate for  commitment  under
chapter 229, whereas offenders who have  “antisocial  personality  features”
and a “mental abnormality” that influence their behavior  are  appropriately
committed  under  chapter  229A.   The  rationale  for   this   distinction,
according to Betsworth, is that persons who have a mental disease or  defect
cannot appreciate the  wrongfulness  of  their  conduct,  and  consequently,
cannot meaningfully participate in, or benefit  from,  cognitive  behavioral
therapy.  In contrast, sexually violent predators,  he  claims,  “are  fully
aware that what they have done is wrong,  and  can  fully  and  meaningfully
participate in and benefit from cognitive behavioral treatment.”
      We are not persuaded the distinction suggested by the  respondent  was
intended by the legislature.  In adopting chapter 229A, the legislature  was
not concerned with “persons who do not have a  mental  disease  or  defect,”
but with “persons who do not have a mental disease or  defect  that  renders
them appropriate for involuntary treatment pursuant to [chapter  229].”  Id.
§ 229A.1, para. 1 (emphasis added).  In other words,  the  sexually  violent
predator was viewed as a person who has a mental disease or defect  but  who
could benefit from a more specialized treatment program than  usually  found
in institutions treating the general population  of  mentally  ill  persons.
Moreover, the legislature did not find that all sexually  violent  predators
have a mental  disorder  with  antisocial  personality  features;  it  said,
“sexually  violent   predators   generally   have   antisocial   personality
features.”   Id.  (emphasis  added).   Thus,  the  definition   of   “mental
abnormality,” which does not exclude organic conditions and which  does  not
require the condition to include antisocial personality features,  is  fully
consistent with the legislative findings.  Consequently, the district  court
did not err in relying on the plain meaning of the statutory definitions  in
concluding chapter 229A encompasses a condition such as  that  exhibited  by
the respondent.
      We also disagree with  the  respondent’s  thought  that  chapter  229A
requires that the person committed be amenable to  the  long-term  cognitive
behavioral treatment principally used to treat sex offenders.   It  is  true
the legislative  findings  refer  to  the  “treatment  modalities”  for  the
sexually  violent  predator  being  “very  different  from  the  traditional
treatment modalities available . . . for persons appropriate for  commitment
under chapter 229.”  See id.  §  229A.1,  para.  2.   The  legislature  also
stated that “[t]he procedures .  .  .  should  .  .  .  provid[e]  treatment
services designed to benefit sexually  violent  predators  who  are  civilly
committed [and] [t]he procedures should . .  .  encourage  full,  meaningful
participation of sexually violent predators  in  treatment  programs.”   Id.
But the legislature did not limit  the  types  of  treatment  modalities  or
programs that should  or  could  be  provided  to  persons  committed  under
chapter 229A.  See  id.  §  229A.7(4)  (stating  “the  respondent  shall  be
committed to the custody of the director  .  .  .  for  control,  care,  and
treatment”).  Thus, the State is free to  provide  individualized  treatment
for sexually violent predators.  Such  treatment  may  or  may  not  include
cognitive behavioral therapy and may  or  may  not  include  treatment  that
would also be available under chapter 229.   We  conclude,  therefore,  that
chapter 229A encompasses sexually violent  predators  who,  like  Betsworth,
will not benefit greatly from cognitive behavioral therapy and must  instead
be treated with other modalities.
      D.  Exclusivity of chapter  229.   Betsworth  also  argues  the  civil
commitment  statute  for  the  mentally  ill,  chapter  229,  provides   the
exclusive procedure for the involuntary commitment of mentally ill  persons.
 He relies on section 229.26, which states  in  pertinent  part:   “Sections
229.6 through 229.19 constitute  the  exclusive  procedure  for  involuntary
hospitalization of persons by reason of serious mental  impairment  in  this
state,”  with  certain  exceptions  not  implicated  here.   Id.  §   229.26
(emphasis added).   Betsworth  points  out  that  although  the  legislature
excluded certain proceedings from the  procedural  requirements  of  chapter
229, chapter 229A commitment proceedings were not among the exceptions.
      Persons who are “seriously mentally impaired,” as defined  in  section
229.1(15), may be involuntarily  hospitalized  under  chapter  229.   Id.  §
229.13(1).  Sections 229.6 through 229.19 set  forth  the  procedural  steps
that must be followed for  an  involuntary  commitment  under  chapter  229.
Thus, the statement in section  229.26  upon  which  the  respondent  relies
simply  means  that  these  procedures  must  be  followed,   with   certain
exceptions, in order to involuntarily hospitalize  a  person  based  on  the
person’s “serious mental impairment.”  But Betsworth is not being  committed
because he has a “serious mental impairment”;  his  commitment  rests  on  a
“mental  abnormality”  that  predisposes  him  to  commit  sexually  violent
offenses, as defined in chapter 229A.  Chapter 229A has its  own  procedures
for commitment.  Thus, the “exclusive” procedures of chapter 229 are  simply
not applicable to a commitment pursued under chapter 229A.
      IV.  Sufficiency of the Evidence.
      A.  Claim.  Betsworth contends  there  was  insufficient  evidence  to
support the jury’s verdict that he was a sexually violent  predator  because
his offenses were not “predatory,” as that term is defined in chapter  229A.
 This contention requires that we interpret the  statutory  definition,  and
then determine whether there was sufficient evidence to support  the  jury’s
finding that the respondent was a sexually violent predator.
      B.  Standards of review.  We have already  set  forth  the  principles
that guide our interpretation of statutes.  Our review  of  a  challenge  to
the sufficiency of the evidence is for the  correction  of  errors  of  law.
See In re Detention of Swanson, 668 N.W.2d at 574.  If there is  substantial
evidence upon which a rational trier of fact could find  the  respondent  to
be a sexually violent predator beyond a reasonable doubt, we  are  bound  by
the jury’s finding.  Id.


      “To determine whether the evidence was substantial,  we  consider  the
      entirety of the evidence presented in a ‘light most favorable  to  the
      State, including all legitimate inferences and presumptions which  may
      be fairly and reasonably deduced from the record.’   Evidence  is  not
      substantial if it raises only suspicion, speculation, or conjecture.”

Id. (citations omitted).
      C.  Interpretation of statute.  As noted above,  a  “sexually  violent
predator” is defined in relevant part  as  a  person  “who  suffers  from  a
mental abnormality which makes the person  likely  to  engage  in  predatory
acts constituting sexually violent offenses.”  See Iowa  Code  §  229A.1(11)
(emphasis added).  The term “predatory” is defined as “acts directed  toward
a person with whom a relationship has been established or promoted  for  the
primary purpose of victimization.”  Id. § 229A.2(6).  Betsworth  claims  the
evidence does not establish that he is likely  to  commit  “predatory  acts”
because (1) he does not form relationships with victims,  and  (2)  he  does
not have the capacity to form the required “purpose  of  victimization”  due
to his mental condition.
      1.  Relationship requirement.  Chapter 229A does not define  the  term
“relationship.”  The dictionary defines this word as  “a  state  of  affairs
existing between those having relations or dealings.”  Webster’s  Third  New
International Dictionary 1916 (unabr. ed. rev. 2002).  This  definition  has
no temporal requirement with respect to  the  length  of  the  relations  or
dealings between the offender and his victim or with respect to the  quality
or  quantity  of  interaction  necessary   to   create   a   “relationship.”
Therefore, we think the legislature, in using the term  “relationship,”  was
simply referring to an offender’s  engagement  or  dealing  with  the  other
person.
      As noted above, we must interpret this statute in a manner  consistent
with legislative intent and with the goal of avoiding an absurd  result.   A
primary purpose of this statute is the protection of the public.   See  Iowa
Code § 229A.1.  If this court were to adopt a narrow interpretation  of  the
term “relationship,” as suggested by the respondent, sexual offenders  whose
victims were strangers would not fall within  the  reach  of  chapter  229A.
This  result  would  be  illogical  and  absurd.   We  refuse  to  adopt  an
interpretation of the statute that would produce this outcome.
      2.  Purpose of victimization.  We also reject  the  notion  that  some
level of mental capacity for the formation of  an  intent  to  victimize  is
required by the “purpose of victimization” language  of  section  229A.2(6).
A “purpose” is simply “an object, effect, or result aimed at,  intended,  or
attained.”   Webster’s  Third  New  International   Dictionary   1847.    To
interpret the act as requiring intent would unjustifiably narrow  the  scope
of the statute, eliminating a group of sexual offenders—those  whose  mental
abnormality precludes the formation of an intent to do a particular act  for
a specific purpose—who are just as dangerous to the public and just as  much
in need of treatment as  those  offenders  capable  of  forming  an  intent.
Thus, we interpret the statute to mean that  an  act  is  predatory  if  the
respondent’s engagement or dealing with another person  is  primarily  aimed
at victimizing the person in a sexual manner.
      D.  Sufficiency of the  evidence.   Dr.  Doren,  the  State’s  expert,
testified to his opinion that three  of  the  four  prior  offenses  by  the
respondent were predatory in nature.   The  non-predatory  offense  was  not
described in any detail in the record, but apparently  involved  Betsworth’s
wife.  In the other three cases  involving  the  staff  member,  the  fellow
patient, and the  clerk-of-court  employee,  the  respondent  had  had  very
little interaction with or was a stranger to the victim when he preyed  upon
them.  Dr. Doren opined that  the  offenses  involving  these  victims  were
predatory.
      The respondent  took  the  stand  and  denied  he  had  committed  the
offenses of which  he  had  been  convicted.   He  did,  however,  admit  to
thinking about sex all the time and to fantasizing  about  having  sex  with
any woman he could.  A staff member who testified  said  Betsworth  referred
to female staff members as “his bitches.”
      Betsworth relies heavily upon  a  statement  by  Dr.  Doren  that  the
respondent’s “behaviors since  July  2000  seem  almost  of  an  involuntary
nature.”  When this comment is considered  in  the  context  of  the  entire
answer of which it is a part, it is apparent  the  doctor’s  statement  that
Betsworth’s conduct seemed almost involuntary  was  the  doctor’s  shorthand
way of expressing the  very  significant  problem  Betsworth  has  with  his
volitional capacity.  Therefore, we do  not  think  this  ambiguous  comment
stands for the proposition that Betsworth’s  actions  lacked  a  purpose  or
goal.
      After having  reviewed  the  record,  we  conclude  the  evidence  was
sufficient to support the jury’s finding that Betsworth’s dealings with  his
victims were primarily aimed at using them  for  his  own  sexual  purposes.
Therefore, the evidence was also adequate to support the  finding  that  the
respondent was likely to engage in acts  of  a  predatory  nature  beyond  a
reasonable doubt.  The fact that the respondent may be moved  to  engage  in
such acts as a result of his brain disorder does not diminish the  predatory
nature of his conduct.
      V.  Right-to-Treatment Claims.
      A. Claims.  Betsworth asserts he has a  statutory  and  constitutional
due process right to effective treatment, or treatment  that  will  cure  or
improve his mental condition such that commitment will no longer be  needed.
 He alleges there is no effective treatment  for  his  physiologically-based
mental  abnormality,  and  therefore,  his  commitment  under  chapter  229A
violates his right to effective treatment.
      B.  Principles of review.  We have  previously  stated  the  standards
governing our review of statutory interpretation issues.  Our review of  the
respondent’s constitutional claim is de novo in light  of  the  totality  of
the circumstances.  See In re Detention of Williams,  628 N.W.2d 447,  451
(Iowa 2001).  Statutes  are  presumed  to  be  constitutional,  so  a  party
claiming to the contrary has the burden to rebut this presumption.   See  In
re Detention of Garren, 620 N.W.2d 275, 278 (Iowa 2000).
      C.   Statutory  right  to  treatment.   Section  229A.1  states,  “The
procedures regarding sexually violent predators  should  reflect  legitimate
public safety concerns,  while  providing  treatment  services  designed  to
benefit sexually violent predators who are civilly committed.”  Iowa Code  §
229A.1, para. 2.  The goal of treatment  is  echoed  in  section  229A.7(4),
which provides that a person found to be a sexually  violent  predator  must
be committed for “control, care,  and  treatment  until  such  time  as  the
person’s mental abnormality has so changed that the person  is  safe  to  be
placed in a transitional release program or discharged.”   Id.  §  229A.7(4)
(emphasis added).  The respondent  claims  these  provisions  afford  him  a
right  to  specialized  treatment  appropriate   to   the   condition   that
necessitates commitment.  See Kansas v. Hendricks, 521 U.S. 346,  367,  117
S. Ct. 2072, 2084-85, 138 L. Ed. 2d 501, 518 (1997)  (interpreting  language
in Kansas act identical to that found in section 229A.7(4) as  imposing  “an
obligation to provide treatment”  to  committed  persons).   He  claims  his
commitment violates this statutory right to treatment because  he  will  not
be amenable to the treatment regimens offered in the sex offender program.
      Betsworth’s claim is, at best, premature.  The  director  of  the  sex
offender  program  testified  at  trial  that  an  individualized  treatment
program would be offered to Betsworth in an attempt to improve  his  ability
to control his deviant behaviors.  There is nothing in the  record  to  show
that treatment appropriate to the  respondent’s  particular  condition  will
not be undertaken by DHS.  Therefore, Betsworth has failed to demonstrate  a
violation of his right to treatment.
      D.  Substantive due process right to treatment.
      “[D]ue process requires that the nature  and  duration  of  commitment
bear some reasonable relation to the purpose for  which  the  individual  is
committed.”  Jackson v. Indiana, 406 U.S. 715, 738, 92 S.  Ct.  1845,  1858,
32 L. Ed. 2d 435, 451 (1972).  Betsworth asserts his  confinement  bears  no
reasonable relationship to the purpose for his  commitment—treatment—because
his condition  is  not  treatable.   Therefore,  he  claims,  his  right  to
substantive  due  process  is  violated.   Even  if  we  accept  Betsworth’s
argument that his condition is  untreatable,  that  circumstance  would  not
violate his due process rights.
      In Hendricks, the United States Supreme Court pointed out that it  had
never held that a State could not “civilly  detain[  ]  those  for  whom  no
treatment is available, but who  nevertheless  pose  a  danger  to  others.”
Hendricks, 521 U.S. at 366, 117 S. Ct. at 2084, 138 L. Ed. 2d at  517.   The
court observed, that


      to require treatment as a precondition for civil  confinement  of  the
      dangerously insane when no acceptable treatment existed  . .  .  would
      obligate a State to release certain confined individuals who were both
      mentally  ill  and  dangerous  simply  because  they  could   not   be
      successfully treated for their afflictions.

Id. at 366, 117 S. Ct. at 2084, 138 L. Ed. 2d at 518.  In a later case,  the
Court more directly stated dangerous  persons  with  untreatable  conditions
could be constitutionally confined.  See Seling v. Young, 531 U.S. 250,  121
S. Ct. 727, 148 L. Ed. 2d 734 (2001).  In Seling, the Court interpreted  its
discussion in Hendricks as  an  explanation  “that  there  [is]  no  federal
constitutional  bar  to  [the]  civil  confinement  [of   sexually   violent
predators with untreatable conditions], because the State [has] an  interest
in protecting the public from dangerous individuals with treatable  as  well
as untreatable conditions.”  Id. at 262, 121 S. Ct. at 734, 148  L.  Ed.  2d
at 746. We hold, therefore, that Betsworth’s confinement  on  the  basis  of
his dangerousness as a sexually violent predator does not  violate  his  due
process rights, notwithstanding the dismal prognosis for improvement in  his
mental condition.  See In re Blodgett, 510 N.W.2d 910,  916  (Minn.  1994)
(holding sexual predator’s confinement did  not  violate  due  process  even
though treatment was “problematic”).
      VI.  Summary and Disposition.
      The confinement of the respondent as a sexually  violent  predator  is
appropriate under chapter 229A.  An organic  brain  disorder  such  as  that
from which the respondent suffers  can  constitute  a  “mental  abnormality”
under the statute even though such a condition is unlikely to  be  treatable
by the cognitive behavioral therapy  generally  used  for  sexually  violent
predators.  In addition, the record evidence was sufficient to  support  the
jury’s finding that the respondent was likely to engage  in  predatory  acts
in the future.
      The respondent’s claim that his right to treatment under chapter  229A
is violated due to the difficulty in treating his condition has no merit  in
view of the evidence that an individualized treatment plan will be  designed
for his particular needs.  Moreover, even if the respondent’s  condition  is
untreatable, the State may constitutionally  confine  the  respondent  as  a
sexually violent predator.
      AFFIRMED.